DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “the average depth of the channel is 0.1 times to 0.5 times,” and the claim also recites “preferably 0.3 times” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wu (US. Pub: 2017/0321860) of record.
Regarding claim 1, Wu discloses (in at least figs. 1 and 2) a lens holder (12) for holding a lens (4) in a headlamp, the lens holder (12) comprising: a receptacle section (see at least fig. 1) to hold the lens (4); a mounting section (13) adapted to be mounted in the headlamp via at least one fastener (see at least fig. 1); and an at least partially circumferential channel formed between the receptacle section and the mounting section (see fig. 1).
Regarding claim 2, Wu discloses (in at least figs. 1 and 2) the channel has a U-shaped and/or arched cross-section (see fig. 1).
Regarding claim 3, Wu discloses (in at least figs. 1 and 2) the receptacle section (see fig. 1) is designed as a tubular hollow body with openings at ends (see at least fig. 1), wherein a longitudinal axis of the hollow body is defined and the longitudinal axis passes perpendicularly through the openings at the ends (see at least figs. 1 and 2), wherein a transition section (see fig. 1) adjoins the receptacle section axially with respect to the longitudinal axis, wherein the mounting section adjoins the transition section axially with respect to the longitudinal axis (see figs. 1 and 2), and wherein the channel extends radially around the transition section with respect to the longitudinal axis (see fig. 1).
Regarding claim 4, Wu discloses (in at least figs. 1 and 2) the lens holder (12) has a plurality of ribs (see fig. 1), wherein the ribs (see fig. 1) are arranged on the lens holder on an outside and/or on an inside (see fig. 1), and wherein the ribs (see fig. 1) each extend essentially axially along the mounting section (13) and the transition section and the receptacle section with respect to the longitudinal axis (see fig. 1).

Regarding claim 7, Wu discloses (in at least figs. 1 and 2) the lens holder (12).
The limitation “the lens holder is manufactured by an injection molding process” is a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 8, Wu discloses (in at least figs. 1 and 2) a headlamp comprising: a supporting frame (11); and a lens holder (12) to hold a lens (4), wherein the lens holder (12) comprises a receptacle section (best seen in at least fig. 2) for holding the lens (4) and a mounting section (13), wherein the mounting section (13) is connected to the supporting frame (11) by screws (see fig. 1), and wherein the lens holder (12) has an at least partially circumferential channel formed between the receptacle section and the mounting section (see fig. 1).
Regarding claim 9, Wu discloses (in at least figs. 1 and 2) the channel has a U-shaped and/or arched cross-section (see fig. 1), wherein the receptacle section is designed as a tubular hollow body with openings at ends (see fig. 1), wherein a longitudinal axis of the hollow body is defined and the longitudinal axis passes perpendicularly through the openings at the ends (see fig. 1), wherein a transition section adjoins the receptacle section axially with respect to the longitudinal axis (see fig. 1), wherein the mounting section (13) adjoins the transition section axially with respect to the longitudinal axis (see fig. 1), and wherein the channel (see fig. 1) extends radially around the transition section with respect to the longitudinal axis (see fig. 1).
Regarding claim 10, Wu discloses (in at least figs. 1 and 2) the headlamp comprises a supporting frame (11), wherein the mounting section of the lens holder (12) is connected to the supporting frame (11), and wherein the supporting frame (11).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US. Pub: 2017/0321860) of record.

	However, Wu discloses (in at least figs. 1 and 2) the receptacle section has an average radius with respect to the longitudinal axis.
	Given the teaching of Wu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the channel of Wu with an average depth of 0.1 times to 0.5 times, preferably 0.3 times of the average radius of the receptacle section, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Reitegger US-20150377440-A1; Sudahl US-20150285455-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875